Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 1 of 13 PageID 291




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

SAMAH ABUKHODEIR and
SUMMER ABUKHODEIR,

              Plaintiffs,

v.                                                Case No. 8:21-cv-563-WFJ-JSS

AMERIHOME MORTGAGE COMPANY, LLC;
EQUIFAX INFORMATION SERVICES LLC;
EXPERIAN INFORMATION SOLUTIONS, INC.;
and TRANSUNION LLC,

          Defendants.
__________________________________/

       ORDER DENYING DEFENDANT AMERIHOME MORTGAGE
              COMPANY, LLC’S MOTION TO DISMISS

       Plaintiffs Samah Abukhodeir and Summer Abukhodeir brought this action

alleging that Defendant AmeriHome Mortgage Company, LLC violated its duties

as a furnisher of information under the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. § 1681s–2(b). Now before the Court is AmeriHome’s Motion to Dismiss

(Dkt. 38) Plaintiffs’ Amended Complaint (Dkt. 34) under Federal Rule of Civil

Procedure 12(b)(6). Plaintiffs have responded to the motion. (Dkt. 44). For the

reasons below, the motion is denied.1



1
 Plaintiffs also assert FCRA claims against credit bureaus Equifax Information Services LLC;
Experian Information Solutions, Inc.; and TransUnion LLC. All three defendants have answered
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 2 of 13 PageID 292




                                    I. BACKGROUND

       AmeriHome is the servicer of Plaintiffs’ home mortgage loan. Plaintiffs

failed to make timely mortgage payments in May and June 2020. The alleged

FCRA violations stem from AmeriHome reporting those late payments to the

credit bureau defendants.

       In 2018, Plaintiffs financed the purchase of a home through a mortgage loan

with AmeriHome. Dkt. 34 ¶ 19. Plaintiffs immediately enrolled in AmeriHome’s

automated payment program and began making automated payments. Id. ¶ 21.

Plaintiffs made their monthly payments this way from the loan’s inception and

successfully made payments each month for several years. Id. ¶ 22.

       On June 12, 2020, Plaintiffs received word from the credit bureaus that their

credit scores had dropped significantly because they were delinquent on their

mortgage payments. Id. ¶ 24. Plaintiffs called AmeriHome to address the issue and

learned that for an unknown reason their automatic payments had not been

processed. Id. ¶ 26. AmeriHome assured Plaintiffs that it would delete any late fees

Plaintiffs incurred and help them resolve the issue. Id. ¶ 27. A week later, however,

Plaintiffs learned that AmeriHome was still reporting the late payments to the

credit bureaus. Id. ¶ 28–29.



the Amended Complaint, Dkts. 37, 39, 41. The claims against these defendants are not subject to
the present motion to dismiss.

                                               2
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 3 of 13 PageID 293




      Plaintiffs filed written disputes with AmeriHome and the credit bureau

defendants to challenge what they believed was inaccurate reporting. Dkt. 34 ¶ 29.

In their disputes, Plaintiffs explained the late payments had resulted from

AmeriHome’s unilateral failure to process Plaintiffs’ automated payments. Id. ¶¶

30–34. Plaintiffs also provided AmeriHome and the credit bureaus with

documentation supporting their position. Id. ¶ 31. The credit bureaus notified

AmeriHome of Plaintiffs’ disputes, but the late payments remained on Plaintiffs’

credit reports. Id. ¶¶ 37, 40. As a result of the continued inaccurate and misleading

reporting, Plaintiffs claim they have suffered damages in the form of lower credit

scores, an inability to refinance existing loans or increase existing lines of credit,

higher interest rates when obtaining new loans, and emotional distress. Id. ¶¶ 36,

61–65, 69.

      Plaintiffs contend that AmeriHome’s actions violated the FCRA. Plaintiffs

assert that AmeriHome is liable under § 1681n and § 1681o for willfully or

negligently violating its duties as a furnisher under § 1681s–2(b) in that it (1) failed

to reasonably investigate the disputed payment information; (2) failed to review all

information relevant to the dispute; and (3) failed to correct the late payment

characterization, thereby continuing to furnish inaccurate and materially

misleading information to the credit reporting agencies. Dkt. 34 ¶¶ 47–50, 74–75.

      AmeriHome moves to dismiss Plaintiffs’ claims under Rule 12(b)(6).

                                           3
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 4 of 13 PageID 294




                     II. MOTION TO DISMISS STANDARD

      To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)).

      When considering a Rule 12(b)(6) motion, the Court accepts all factual

allegations of the complaint as true and construes them in the light most favorable

to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir.

2008) (citation omitted). The Court also will limit its “consideration to the well-

pleaded factual allegations, documents central to or referenced in the complaint,

and matters judicially noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840,

845 (11th Cir. 2004) (citations omitted).

                                  III. DISCUSSION

      AmeriHome raises two arguments for dismissing the Amended Complaint.

First, AmeriHome’s main argument is that it accurately reported Plaintiffs’ account

activity at all times, including any delinquencies. As a result, Plaintiffs cannot

allege an inaccuracy in AmeriHome’s reporting as required to make a claim under

the FCRA. Second, even if Plaintiffs could allege a reporting inaccuracy,

                                            4
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 5 of 13 PageID 295




AmeriHome contends that Plaintiffs have pled no facts establishing that its

investigation of the disputed information was unreasonable. The Court will address

these points in turn after first giving an overview of the standards for furnisher

liability under the FCRA.

      A. Furnisher Duties and Liability under § 1681s–2(b)

      The FCRA seeks to ensure a system of “fair and accurate credit

reporting.” 15 U.S.C. § 1681(a)(1). To achieve this goal, the FCRA imposes duties

on the credit reporting agencies (CRA) generating consumer credit reports and

those entities that furnish credit information to the CRAs. See §§ 1681i, 1681s–2.

The FCRA imposes two affirmative duties on furnishers of information. Furnishers

must (1) provide CRAs with accurate information in the first instance, see §

1681s–2a, and (2) conduct an investigation if a consumer disputes information the

furnisher has reported to a CRA is inaccurate or incomplete, see §1681s–2(b).

      When a consumer disputes the completeness or accuracy of a credit report

with a CRA, the CRA must notify the furnisher of the disputed information. §

1681i(2). Once the furnisher receives notice of the dispute, § 1681s–2(b) requires

the furnisher to investigate the disputed information; review all the relevant

information provided by the CRA; and report the results of the investigation to the

CRA. § 1681s–2(b)(1)(A)–(C). If during the investigation the furnisher finds that

the information it previously provided was inaccurate or incomplete, the furnisher

                                          5
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 6 of 13 PageID 296




must report those results to all CRAs to which it furnished the information initially.

§ 1681s–2(b)(1)(D). The furnisher must also modify, delete, or permanently block

the inaccurate or incomplete information from its reporting. § 1681s–2(b)(1)(E).

      Section § 1681s–2(b) provides consumers with a private right of action

against a furnisher who breaches its obligations to conduct a reasonable

investigation and to correct inaccurate or incomplete information following an

investigation. See Saunders v. Branch Banking & Tr. Co. of Va., 526 F.3d 142, 149

(4th Cir. 2008); Bauer v. Target Corp., No. 12-cv-00978-AEP, 2013 WL

12155951, at *6 (M.D. Fla. June 19, 2013).

      To state a claim against a furnisher, the consumer must allege four things.

First the consumer must make some “supportable allegation that the reported

information is inaccurate or incomplete.” Leones v. Rushmore Loan Mgmt. Servs.

LLC, 749 F. App’x 897, 901 (11th Cir. 2018). Second, the consumer must allege

that he notified the CRA that he is disputing the completeness or accuracy of the

information in his credit report. Third, the consumer must allege that the CRA in

turn notified the furnisher of the dispute. Finally, the consumer must allege that the

furnisher breached one of its duties under § 1681s–2(b)(1)(A)–(E). See Mosley v.

Monterey Fin. Servs., LLC, No. 16-cv-3614-MHC-AJB, 2017 WL 8186861, at *3

(N.D. Ga. May 10, 2017) (setting forth the four elements).




                                          6
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 7 of 13 PageID 297




      The first three factors are essentially prerequisites that trigger a furnisher’s

duties to investigate and correct its reporting. See Felts v. Wells Fargo Bank, N.A.,

893 F.3d 1305, 1313 (11th Cir. 2018); Arianas v. LVNV Funding, LLC, 54 F. Supp.

3d 1308, 1311 (M.D. Fla. 2014).

      B. The Motion to Dismiss

             1. Plaintiffs have plausibly alleged AmeriHome’s reporting was
                inaccurate or materially misleading.

      AmeriHome’s chief argument is that it is not liable under § 1681s–2(b)

because its reporting of Plaintiffs’ account was accurate. According to

AmeriHome, Plaintiffs’ claims should be dismissed because they have not alleged

or offered any proof that they made their May and June 2020 payments on time.

Further, Plaintiffs’ belief that they were enrolled in the autopay program did not

relieve them of the obligation to make monthly payments. This is particularly true

because AmeriHome contends that Plaintiffs were mailed two letters a month

before their first late payment stating that their enrollment in the autopay program

had been rejected. AmeriHome has attached copies of these letters to its motion.

Dkt. 38-1. At bottom, AmeriHome’s position is that Plaintiffs failed to pay on

time; they were at fault for the late payments; and AmeriHome correctly reported

this fact to the CRAs.

      Plaintiffs admit that they did not make their mortgage payments on time but

argue it was not their fault. Dkt. 44 at 1. They insist that AmeriHome’s continued
                                           7
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 8 of 13 PageID 298




reporting of the late payments is thus misleading because it improperly places the

blame for the late payments on Plaintiffs instead of AmeriHome, the one at fault

for the delinquency. Plaintiffs also contend that AmeriHome’s attempts to prove

who was responsible for the late payments are premature at this stage and should

be disregarded. The Court agrees with Plaintiffs on both accounts.

      Section 1681s–2 does not define what constitutes accurate reporting. Courts

applying this provision in actions against furnishers have often looked to suits

brought against CRAs under § 1681e(b) to define accuracy. See, e.g., Chiang v.

Verizon New Eng. Inc., 595 F.3d 26, 37–38 (1st Cir. 2010); Saunders, 526 F.3d at

148. Section 1681e(b) requires CRAs to strive for “maximum possible accuracy”

in their reporting, which courts have interpreted to mean the reported information

“must be factually true and also unlikely to lead to a misunderstanding.” Erickson

v. First Advantage Background Servs. Corp., 981 F.3d 1246, 1252 (11th Cir.

2020); see also Sepulvado v. CSC Credit Servs., Inc., 158 F.3d 890, 895 (5th Cir.

1998); Twumasi-Ankrah v. Checkr, Inc., 954 F.3d 938, 942 (6th Cir.

2020); Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir.

2009). By the same token, reported information is inaccurate if it is “factually

incorrect, objectively likely to mislead its intended user, or both.” Erickson, 981

F.3d at 1252.




                                          8
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 9 of 13 PageID 299




        Likewise, courts, including those within the Eleventh Circuit, have

determined that information may be inaccurate or incomplete under § 1681s–2(b)

if it is “patently incorrect” or is “technically accurate” but “presented in such a way

that it creates a misleading impression.” Saunders, 526 F.3d at 148;

Sepulvado, 158 F.3d 890 at 895; Gorman, 584 F.3d at 1163; accord Bush v.

Roundpoint Mortg. Servicing Corp., 122 F. Supp. 3d 1347, 1351 (M.D. Fla. 2015);

Bauer, 2012 WL 4054296, at *3; Mosley, 2017 WL 8186861, at *3. 2 To be

actionable, the information must be misleading in a material sense, meaning it

must “mislead[ ] in such a way and to such an extent that it can be expected to

[have an] adverse[ ] effect” on the consumer. Saunders, 526 F.3d at 148. And

whether reported information is materially misleading is typically a factual issue

for a jury to resolve. Bush, 122 F. Supp. 3d at 1351 n.3.

       Applying these standards, the Court finds that Plaintiffs have adequately

pled that AmeriHome’s reporting was misleading. Plaintiffs have alleged that they

enrolled in AmeriHome’s autopay program; they had sufficient funds to make their

mortgage payments; they gave AmeriHome the authority to withdraw the funds

from their account; and AmeriHome inexplicably failed to process their automated



2
  The Eleventh Circuit has recognized that materially misleading reporting is potentially
actionable under §1681s–2(b) but has not expressly adopted this standard. See Felts, 893 F.3d at
1315 (discussing without expressly adopting § 1681e(b)’s “maximum possible accuracy”
standard for § 1681–2(b) claims and recognizing that materially misleading credit reporting may
be actionable in claims against a furnisher).
                                               9
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 10 of 13 PageID 300




 payments. Plaintiffs also allege that AmeriHome promised to delete any late fees

 they had incurred and promised to help them correct any related issues. Accepting

 these allegations as true, which the Court must at this stage, AmeriHome was

 responsible for Plaintiffs’ late payments and even acknowledged its responsibility

 to some extent. So it is thus plausible that AmeriHome’s continued reporting of the

 late payments could have given potential lenders a false impression that Plaintiffs

 were responsible for the delinquencies and a credit risk, an impression Plaintiffs

 say manifested itself as evidenced by their claimed damages. For these reasons, the

 Court finds that Plaintiffs have alleged a potential inaccuracy in AmeriHome’s

 reporting.

       AmeriHome’s attempt to refute that it was at fault for Plaintiffs’ late

 payments is also unavailing and premature.

       As an initial point, the Court will not consider the copies of the notice letters

 AmeriHome has attached to its motion. When reviewing a motion to dismiss,

 courts generally may not consider materials outside the complaint without

 converting the motion into one for summary judgment. Day v. Taylor, 400 F.3d

 1272, 1275–76 (11th Cir. 2005). Yet a court may consider documents attached to a

 motion to dismiss without converting the motion into one for summary judgment if

 the attached documents are central to the plaintiff’s claims and undisputed. Id.

 (citing Horsley v. Feldt, 304 F.3d 1125, 1134–35 (11th Cir. 2002)).

                                           10
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 11 of 13 PageID 301




       AmeriHome has not met the criteria for the Court to consider its exhibits.

 True, the letters are relevant to a key issue raised by the complaint: whether

 Plaintiffs knew they were not enrolled in the autopay program before the late

 payments came due. The letters are notices that were supposedly sent to Plaintiffs

 in April 2020, a month before the first late payment, informing Plaintiffs that their

 attempted enrollment into the autopay program had been rejected. But Plaintiffs

 deny ever receiving the letters, see Dkt. 44 at 1 n.1, and AmeriHome offers no

 proof that Plaintiffs did receive them. The letters are therefore disputed, and the

 court will not consider them.

       Even if the Court were to consider the letters, they do not prove that

 AmeriHome was not at fault for Plaintiffs’ late payments. Plaintiffs allege they had

 made automated payments for almost two years before their payments were

 rejected. The letters state that a recent attempt to enroll in the autopay program had

 been rejected. See Dkt. 38-1. So accepting that Plaintiffs had been making

 automated payments for the past two years, which the Court must, it is plausible

 that Plaintiffs had another account registered with the autopay program, one they

 used before and that was still active. Needless to say, the question of who was at




                                           11
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 12 of 13 PageID 302




 fault for the late payments is one better suited for summary judgment. AmeriHome

 may present these letters at that time, not now.3

                2. Plaintiffs have plausibly alleged that AmeriHome’s investigation
                   was unreasonable.

        AmeriHome also argues that Plaintiffs have failed to state a claim because

 there are no facts in the Amended Complaint about what exactly AmeriHome did

 or did not do after it received notice of Plaintiffs’ dispute. It argues that without

 these facts, Plaintiffs have failed to plead an essential element of their FCRA

 claim—that AmeriHome failed to undertake a reasonable investigation. This is

 another argument better suited for summary judgment.

        At this stage, it is enough for Plaintiffs to allege that the furnisher failed to

 conduct a reasonable investigation by pointing to the errors in the post-

 investigation reporting. See, e.g., Rayburn v. Equifax Info. Servs., LLC, No. 18-cv-

 3127-TCB-CMS, 2019 WL 1225212, at *4–5 (N.D. Ga. Jan. 9, 2019); see Calhoun

 v. Certegy Check Servs., Inc., No. 14-cv-1020-T-27MAP, 2014 WL 4146886, at *3

 (M.D. Fla. Aug. 20, 2014) (finding allegation that furnisher’s investigation was



 3
   AmeriHome also suggests in passing that Plaintiffs have raised what amounts to a legal
 challenge to its reporting. True, consumers generally cannot use an FCRA claim as a vehicle to
 challenge the legal validity of a debt. See, e.g., Hunt v. JPMorgan Chase Bank, Nat’l Ass’n, 770
 F. App’x 452, 458 (11th Cir. 2019) (holding that whether plaintiff needed to make mortgage
 payments after filing foreclosure was an unresolved legal question, not a factual one, and thus
 was not a basis for an FCRA claim). But Plaintiffs have not presented a legal defense to the late
 reporting. They simply claim that AmeriHome’s actions caused the late payments—something
 that will be resolved through factfinding.
                                                12
Case 8:21-cv-00563-WFJ-JSS Document 46 Filed 08/10/21 Page 13 of 13 PageID 303




 unreasonable because it failed to uncover and resolve the alleged inaccuracy was

 sufficient to state a claim). The details of AmeriHome’s investigative procedures

 are solely within its knowledge and will not be revealed until Plaintiffs begin

 discovery. See Rayburn, 2019 WL 1225212, at *4–5. Plaintiffs have alleged that

 AmeriHome continued reporting the late payment information even after reviewing

 its records and conducting an investigation. This is sufficient for the Court to infer

 that AmeriHome’s investigative procedures were unreasonable.

                                 IV. CONCLUSION

       For the reasons stated, Defendant AmeriHome’s Motion to Dismiss (Dkt.

 38) is DENIED. Defendant shall file its answer and defenses to the Amended

 Complaint within fourteen (14) days.

       DONE AND ORDERED at Tampa, Florida, on August 10, 2021.


                                         /s/ William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record




                                           13
